COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
)
)          No.  08-05-00007-CV
)
)   AN ORIGINAL
IN RE:  CHARLES J. DAVILA                          )
)PROCEEDING IN MANDAMUS
)
)


OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relator, Charles J. Davila, asks this Court to issue a writ of mandamus against
Respondent, the Honorable Patricia Macias, Judge of the 388th District Court of El Paso County. 
Relator has also filed a motion for emergency relief.  See Tex.R.App.P. 52.10(a).  The petition
for writ of mandamus and the motion for emergency relief are denied.  See Tex.R.App.P. 52.8(a). 
Our denial of the petition shall not be construed as a ruling on the merits.


                                                                                                                                                           
January 19, 2004                                            DAVID WELLINGTON CHEW, Justice

Before Barajas, C.J., McClure, and Chew, JJ.